

Exhibit 10.24
FOURTH AMENDMENT TO LEASE AGREEMENT


THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is entered
into effective April 30 , 2016, by and between Greenhouse Office Investors I,
LLC (“Landlord”), and AECOM (“Tenant”).
WITNESSETH
WHEREAS, pursuant to that certain Office Lease dated as of May 23, 2013, as
amended by First Amendment thereto dated September 13, 2013, by Second Amendment
thereto dated November 26, 2013 and by Third Amendment thereto dated November
24, 2014 (together the "Lease"), Landlord leased to URS Corporation ("Prior
Tenant”) approximately 135,727 Rentable Square Feet ("RSF”) in the building
located at 19219 Katy Freeway, Harris County, Texas (the "Building"), of which
approximately 126,467 RSF is located on Floors 3, 4 and 5 of the Building and
approximately 9,260 RSF is located on the first Floor of the Building, all as is
more fully described in the Lease (the "Premises"); and
WHEREAS, Tenant has succeeded to the interests of Prior Tenant under the Lease;
and
WHEREAS, Tenant has requested that additional space containing approximately
5,195 RSF located on the 1st floor of the Building shown on Exhibit A-1 (page
A-1-v) (the "File Storage Premises") be added to the Premises and that the Lease
be appropriately amended and Landlord is willing to do the same on the terms and
conditions hereinafter set forth; and
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby amend
the Lease as follows, effective as of the date first set forth above:
1.Modification of Basic Lease Information.
(a)    The first paragraph of Section 1.C of the Lease (Premises) is hereby
amended to read in full as follows:
"Premises": The Original Premises, the First Additional Premises and the File
Storage Premises. The "Original Premises" consists of all of the rentable area
on floors 3, 4, and 5 of the Building, as shown on Exhibit A-1 (pages A-1-ii,
A-1-iii and A-1-iv) to this Lease and a 3,255 RSF portion of the 9,260 RSF area
on the 1st floor of the Building shown on Exhibit A-1 (page A-1-i) to this
Lease; the "First Additional Premises" consists of a 6,005 RSF portion of the
9,260 RSF area on the 1st floor of the Building shown on Exhibit A-1 (page
A-1-i) to this Lease; and the "File Storage Premises" consists of 5,195 RSF on
the 1st floor of the Building shown on Exhibit A-1 (page A-1-v) to this Lease.
The "Rentable Square Footage of the Premises" is approximately 140,922 RSF,
comprised of approximately 129,722 RSF in the Original Premises (consisting of
approximately 126,467 RSF on Floors 3, 4 and 5 and approximately 3,255 RSF on
the first Floor of the Building), approximately 6,005 RSF in the First
Additional Premises and approximately 5,195 RSF in the File Storage Premises. If
the


1

--------------------------------------------------------------------------------




Premises include, now or hereafter, one or more floors in their entirety, all
corridors and restroom facilities located on such full floor(s) (but not partial
floors) shall be considered part of the Premises. Common Area corridors and
restroom facilities located on partial floors leased by Tenant shall not be
included in the Premises, though they shall be available for use by Tenant in
accordance with this Lease.
(b)
Section 1.D of the Lease (Base Rent) is hereby amended to read in full as
follows:

D.1.
"Base Rent”:

 
 
Initial Term
Period
(beginning on the Commencement Date)
 
Annual Rate Per Rentable Square Foot
 
Monthly Base Rent
(subject to adjustment if the RSF of the Premises changes)
 
 
 
 
 
 
 
 
Original Premises:
 
 
 
 
 
 
 
 
 
 
 
 
 
Months 1-6:
 
$0.00
 
$0.00
 
 
Months 7-18:
 
$19.00
 
$205,393.17
 
 
Months 19-30:
 
$19.38
 
$209,501.03
 
 
Months 31-42:
 
$19.77
 
$213,717.00
 
 
Months 43-54:
 
$20.16
 
$217,932.96
 
 
Months 55-66:
 
$20.57
 
$222,365.13
 
 
Months 67-78:
 
$20.98
 
$226,797.30
 
 
Months 79-90:
 
$21.40
 
$231,337.57
 
 
Months 91-102:
 
$21.83
 
$235,985.94
 
 
Months 103-114:
 
$22.26
 
$240,634.31
 
 
Months 115-126:
 
$22.71
 
$245,498.89
 
 
 
 
 
 
 
 
First Additional Premises:
 
 
 
 
 
 
 
 
 
 
 
 
 
Months 1-12:
 
$0.00
 
$0.00
 
 
Months 13-24:
 
$23.00
 
$11,509.58
 
 
Months 25-36:
 
$23.46
 
$11,739.78
 
 
Months 37-48:
 
$23.93
 
$11,974.97
 
 
Months 49-60:
 
$24.41
 
$12,215.17
 
 
Months 61-72:
 
$24.90
 
$12,460.38
 
 
Months 73-84:
 
$25.40
 
$12,710.58
 
 
Months 85-96:
 
$25.90
 
$12,960.79
 
 
Months 97-108:
 
$26.42
 
$13,221.01
 
 
Months 109-120:
 
$26.95
 
$13,486.23
 
 
Months 121-126:
 
$27.49
 
$13,756.45
 
 
 
 
 
 
 
 
File Storage Premises:
 
 
 
 
 
 
 
 
 
 
 
 
 
Months 1-12:
 
$21.50
 
$9,307.71
 
 
Months 13-24:
 
$22.00
 
$9,524.17
 
 
Months 25-36:
 
$22.50
 
$9,740.63



2

--------------------------------------------------------------------------------




Base Rent for the Original Premises for any partial month between the
Commencement Date and the first day of the first full calendar month after the
Commencement Date shall be at the same rate applicable for Month 7 of the Term;
however, pro-rated based on the number of days in the partial month.
Base Rent for the First Additional Premises for any partial month between the
Commencement Date and the first day of the first full calendar month after the
Commencement Date shall be at the same rate applicable for Month 13 of the Term;
however, pro-rated based on the number of days in the partial month.
Base Rent for the File Storage Premises for any partial month between the
Commencement Date and the first day of the first full calendar month after the
Commencement Date shall be at the same rate applicable for Month 13 of the Term;
however, pro-rated based on the number of days in the partial month.
(c)    Section 1.D of the Lease (Tenant's Pro Rata Share) is hereby amended to
read in full    as follows:
D.2.    "Tenant's Pro Rata Share": The percentage equal to the total RSF of the
Premises divided by the total RSF of the Building, which is 69.34%.
2.Operating Expenses. Notwithstanding the foregoing increase in Tenant's Pro
Rata Share, the parties agree that as long as Tenant uses the File Storage
Premises solely for storage (and does not occupy or operate for business in the
File Storage Premises) then Operating Expenses with respect to the File Storage
Premises only shall exclude costs for janitorial and cleaning services.
Notwithstanding the foregoing, Landlord hereby acknowledges and agrees that the
use and occupancy by 1 or 2 employees of Tenant of the File Storage Premises to
deal with Tenant's files located in the File Storage Premises shall not be
deemed to constitute occupancy or operation for business for purposes of this
Section 2.
3.Modification of Exhibits. The exhibits attached to the Lease are hereby
modified by adding Exhibit A-1 (page A-1-v) (showing the File Storage Premises)
to Exhibit A-1 (pages A-1-i, A­ l-ii, A-1-iii and A-1-iv).
5.Special Provisions with respect to the File Storage Premises. Tenant's lease
of the File Storage Premises is subject to all the terms and conditions of the
Lease as are applicable to the Premises, as modified herein, except that (i)
Tenant shall not be entitled to receive any Improvement Allowance or any other
allowance or financial inducement with respect to the File Storage Premises;
(ii) the "Commencement Date" with respect to the File Storage Premises shall
mean the date that on which the File Storage Premises Work (defined below) is
Substantially Complete; (iii) Tenant will begin paying Rent for the File Storage
Premises on the Commencement Date with respect to the File Storage Premises;
(iv) the Initial Term with respect to the File Storage Premises shall mean the
period commencing on the Commencement Date of the File Storage Premises and
expiring on the Expiration Date which is the last day of the 36th full calendar
month after the Commencement Date of the File Storage Premises; (v) Landlord
shall make available to Tenant a total of 4.0 parking permits in the Building
Garage per 1,000 RSF of the File Storage Premises in accordance with the Parking
Agreement attached as Exhibit E to the Lease; and (v) Tenant shall have right to
extend the Term with respect to the File Storage Premises in accordance with
Section 31 of the Lease provided that (a) the Renewal Notice as same relates to
the File Storage Premises shall be given to Landlord no sooner


3

--------------------------------------------------------------------------------




than 12 months and no later than 9 months prior to the then-applicable
Expiration Date and (b) the Renewal Term with respect to the File Storage
Premises shall consist of a total of 2 successive renewal terms of 3 years each.
6.File Storage Premises Work. Landlord shall, at its sole cost and expense,
perform the following turnkey work in the File Storage Premises (all as more
fully set forth on the space plan attached hereto as Exhibit B and made a part
hereof): (i) demise the File Storage Premises, (ii) paint the interior walls,
(iii) install VCT flooring under File Storage and building standard carpet
designated in a location by Tenant, (iv) install Building Standard lights, grids
and ceiling tiles, and (v) install two (2) power poles in the areas noted with a
"PP" as shown on Exhibit B (collectively the "File Storage Premises Work").
Subject only to the completion of the File Storage Premises Work, Tenant will
accept the File Storage Premises "AS IS", without any agreements,
representations, understandings or obligations on the part of Landlord with
regard to same.
7.
Miscellaneous.

(a)    Conflicts: Ratification. In the event of any conflict between the terms
of this Fourth Amendment and the terms of the Lease, the terms of this Fourth
Amendment shall control. The Lease, as amended by this Fourth Amendment, is
hereby ratified and affirmed.
(b)    Counterparts. This Fourth Amendment may be executed in multiple
counterparts, and each counterpart when fully executed and delivered shall
constitute an original instrument, and all such multiple counterparts shall
constitute but one and the same instrument. Emailed and/or faxed counterparts
and/or signatures are acceptable.
(c)    Entire Agreement. The Lease, as amended by this Fourth Amendment sets
forth all covenants, agreements and understandings between Landlord and Tenant
with respect to the subject matter hereof.
(d)    Capitalized Terms. Capitalized terms not defined herein shall have the
respective definitions provided in the Lease.
(e)    Brokers. Tenant hereby represents to Landlord that Tenant has dealt with
no broker in connection with this Fourth Amendment other than Matt Dickson of
CBRE. ("Tenant's Broker"), to whom Landlord has agreed to pay a commission
pursuant to a separate written agreement between Landlord and such broker.
Tenant agrees to indemnify and hold Landlord, its members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the "Landlord Related Parties") harmless from all claims of any
brokers other than Tenant's Broker claiming to have represented Tenant in
connection with this Fourth Amendment. Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this Amendment other than
Stream Realty Partners ("Landlord's Broker"), to whom Landlord has agreed to pay
a commission pursuant to a separate written agreement between Landlord and such
broker. Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the "Tenant
Related Parties") harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Fourth Amendment.




4

--------------------------------------------------------------------------------





Executed as of the date first set forth above.
LANDLORD:


GREENHOUSE OFFICE INVESTORS I, LLC
a Delaware limited liability company


By: /s/ Preston Young            
Name: Preston Young            
Title: Authorized Signatory            




TENANT:


AECOM




By: /s/ Timothy P. Anderson            
Name: Timothy P. Anderson            
Title: Vice President, Finance        




































































--------------------------------------------------------------------------------











EXHIBIT A-1










kbsgi201610kex1024a1.jpg [kbsgi201610kex1024a1.jpg]








A-1-i

--------------------------------------------------------------------------------









EXHIBIT B


SPACE PLAN








kbsgi201610kex1024b1.jpg [kbsgi201610kex1024b1.jpg]






B-1